              Case 2:16-cv-00047-JCC Document 29 Filed 10/09/20 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMERICAN WHITEWATER, and                            CASE NO. C16-0047-JCC
     AMERICAN RIVERS,
10
                                                         MINUTE ORDER
11                           Plaintiffs,
             v.
12
     ELECTRON HYDRO, LLC,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint status report and stipulated case
18
     management schedule (Dkt. No. 28). Having thoroughly reviewed the parties’ joint status report
19
     and case management schedule, the Court hereby ORDERS as follows:
20
            1. An amended and/or supplemental complaint must be filed on or before November 6,
21
                  2020;
22
            2. Defendant’s answer to the amended and/or supplemental complaint must be filed on
23
                  or before December 4, 2020;
24
            3. The deadline for initial disclosures is December 15, 2020;
25
            4. The discovery cutoff is April 1, 2021;
26


     MINUTE ORDER
     C16-0047-JCC
     PAGE - 1
            Case 2:16-cv-00047-JCC Document 29 Filed 10/09/20 Page 2 of 2




 1        5. The dispositive motions deadline is May 3, 2021; and

 2        6. A bench trial is scheduled for July 26, 2021 at 9:30 a.m.

 3        DATED this 9th day of October 2020.

 4                                                      William M. McCool
                                                        Clerk of Court
 5
                                                        s/Tomas Hernandez
 6
                                                        Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-0047-JCC
     PAGE - 2
